DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are canceled by the Applicant and invention withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of routing a well effluent to a separator, there being no allowable generic or linking claim. Election was made without traverse and the claims were canceled in the reply filed on 07 January 2022.
Applicant’s election without traverse of Group I, claims 1-10 and 16-20 in the reply filed on 07 January 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (U.S. Patent Application Publication Number 2016/0273950; hereinafter referred to as Henry).  Henry discloses a well test system for testing fluids produced from one or more petroleum wells has a separator and a plurality of multiphase flow metering systems, each of which has the capability, over at least a portion of its operating envelope, of separately measuring flow rates of oil, water, and  bypass the separator when the multiphase flow metering systems can be used to provide separate flow rates of oil, water, and gas in the unseparated multiphase fluids from the well (Please see the abstract).
With respect to claim 1, Henry discloses and illustrates in Figures 6 and 7 a method of operating a well testing apparatus, the method comprising: routing a multiphase fluid having oil and water to a separator of the well testing apparatus (see paragraph [0014]); separating the multiphase fluid into separate fluids via the separator (see paragraph [0014]); routing the separated fluids away from the separator (see paragraph [0014]); measuring a flow rate of oil leaving the separator (see paragraph [0014]); measuring a flow rate of water leaving the separator(see paragraph [0014]); and determining individual flow rates of oil and water entering the separator as part of the multiphase fluid based on the measured flow rates of oil and water leaving the separator (see paragraph [0014]).
With respect to claim 2, the method of claim 1, wherein measuring the flow rate of water leaving the separator includes: measuring a flow rate of water leaving the separator through a water outlet of the separator: and measuring a flow rate of water leaving the separator through an oil outlet of the separator is disclosed in paragraph [0031].

With respect to claim 4, the method of claim 2, wherein measuring the flow rate of oil leaving the separator includes measuring a flow rate of oil leaving the separator through the oil outlet of the separator is disclosed in paragraph [0031].
With respect to claim 8, the method of claim 1, wherein measuring the flow rates of oil and water leaving the separator includes measuring the flow rates of oil and water leaving the separator with Coriolis meters downstream of the separator is illustrated via figures 6 and 7.
With respect to claim 9, the method of claim 1, comprising: routing fluid from the separator via an oil outlet of the separator to a water cut meter coupled downstream of the oil outlet; and controlling flow of the fluid from the separator via the oil outlet using a control valve positioned downstream of the water cut meter separator is illustrated via figures 6 and 7.
With respect to claim 10,the method of claim 9, wherein an additional control valve is positioned between the separator and the water cut meter, and routing fluid from the separator via the oil outlet to the water cut meter includes keeping the additional control valve fully open to facilitate flow of the fluid from the separator via the oil outlet to the water cut meter separator is illustrated via figures 6 and 7. 
With respect to claim 16, Henry discloses and illustrates best in Figures 6 and 7, a well testing apparatus comprising: a separator (103) having an oil outlet ( liquid outlet 
With respect to claim 20, the well testing apparatus of claim 16, wherein the well testing apparatus does not include a multiphase flow meter is illustrated in figure 2 as a gas and a liquid flow meter are disclosed, which are not multiphase fluid meters.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry.
With respect to claim 5, while Henry does not explicitly disclose measuring levels of water and oil within the separator, Henry does disclose in paragraph [0006] that it is well known to control the levels or pressure of fluid in the vessel via level or pressure control and thus it would be obvious to one of ordinary skill in the art to measure fluid levels in order to control such levels as to control levels one would need to measure them to maintain them. 

With respect to claim 7, the method of claim 5, wherein measuring the levels of water and oil within the separator includes using guided wave radar to measure the levels of water and oil within the separator is not explicitly disclosed, but wave radar is a well-known method of obtaining liquid level in a container and one of ordinary skill in the art would be motivated to use such a well-known and established level measurement technique for liquid tanks.
With respect to claim 17, the well testing apparatus of claim 16, comprising separator instrumentation including sensors for measuring fluid levels within the separator, wherein the analysis system is configured to use the measured fluid levels within the separator to determine the flow rates for oil and water flowing into the separator as part of the multiphase fluid is no explicitly disclosed, however, Henry does disclose in paragraph [0006] that it is well known to control the levels or pressure of fluid in the vessel via level or pressure control and thus it would be obvious to one of ordinary skill in the art to measure fluid levels in order to control such levels as to control levels one would need to measure them to maintain them.  With this in mind, if the system uses information from sensors and meters to determine the flow rates, then one . 
Claims 18 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry as applied to claim 16 above, and further in view of Allouche (U.S. Patent Application Publication Number 2011/0023595).  Allouche discloses a compact fluid disposal and surface well testing system and method, including a multiphase meter for flow-metering and sampling of a received oil/gas/water stream and generating flow information for the received oil/gas/water stream; a compact gas/liquid splitter coupled to the multiphase meter and configured for generating a gas rich stream, and a liquid rich stream from the oil/gas/water stream based on the flow information from the multiphase meter; and a free water knock out (FWKO)/holding tank coupled to the compact gas/liquid splitter for receiving the liquid rich stream from the compact gas/liquid splitter and degassing the liquid rich stream and performing oil/water separation on the liquid rich stream (Please see the abstract).  Both references are dealing with well testing environments and in a similar field of endeavor.
With respect to claim 18, the well testing apparatus of claim 16, comprising a fluid tank and a burner coupled downstream of the separator is not disclosed in Henry. However, Allouche discloses and illustrates in figure 2 that having a burner downstream of a separator is well known in well testing systems as figure 2 is stated as background art, thus a burner downstream from a separator is well known to one of ordinary skill in the art at the time of the invention.

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

RODNEY T. FRANK
Examiner
Art Unit 2861



February 18, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861